DETAILED ACTION
Response to Amendment/Argument
This office action is in response to communication received on 12/13/2021. The response presented amendment to claims 1-2. Applicant’s arguments, see pages 2-4, with respect to claim objection and rejections on the Non-Final Office Action have been fully considered and are persuasive in light of the amendment made to the claims. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20090121129 A1 and US 20140290491 A1 . 
US 20090121129 A1 discloses a pulse heating-inert gas fusion-time of flight mass spectrometric gas elements analyzer, comprising an electrode furnace, purification device and time-of-flight mass spectrometer are interconnected through the gas pipelines: the purified inert carrier gas comes into the hearth from its top, carrying out the gas components released from sample fusion, comes into the TOFMS; a signal acquisition and data processing system is connected to the detector of said mass spectrometer via signal cables for signal acquisition and amplification.
US 20140290491 A1 discloses a housing of a column unit is tubular-shaped, and includes a first opening and a second opening, and an inner space separated from outside air by an insulating material. An air cooling section including a cooling device is arranged on a side of the first opening of the housing. At the time of cooling the inside of the inner space of the housing, air is caused, by a fan, to flow through the air cooling section and from the side of the first opening to a side of the second opening. A column section including a separation column and a 
The references separately or in combination do not appear to teach a board on which a current detection circuit for processing an output signal from the detector is mounted, and a cover member defining a space in which a current detection circuit is accommodated and a gas source configured to supply a gas to the space defined by the cover member in combination with the specific details of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEDEON M KIDANU/            Examiner, Art Unit 2861     

/NIMESHKUMAR D PATEL/            Supervisory Patent Examiner, Art Unit 2861